Citation Nr: 0022499	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  96-46 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left eye 
condition, to include total blindness and residuals of 
cataract.

2.  Entitlement to service connection for residuals of 
cervical spine injury.

3.  Entitlement to service connection for residuals of 
thoracic spine injury.

4.  Entitlement to service connection for residuals of right 
wrist injury.

5.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1956 to 
March 1974 and from June 1974 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the above claims.  The 
veteran now resides within the jurisdiction of the RO in 
Montgomery, Alabama.

The Board deemed that additional medical expertise was needed 
to render an equitable decision on the veteran's left eye 
claim and in March 2000 requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (1999).  In conformance with 38 C.F.R. § 
20.903 (1999), the veteran and his representative were 
notified at the time the VHA opinion was initially sought by 
means of a March 2000 letter.  After the opinion was received 
at the Board, the representative was provided a copy and 60 
days to submit any additional evidence or argument in 
response to the opinion.  See 38 C.F.R. § 20.903 (1999).  The 
veteran's representative indicated that there was no 
additional argument to present to the Board.

On his 1993 claim for benefits, the veteran completed the 
sections indicating that he was totally disabled, and he has 
indicated in statements to the RO that he is unable to work 
due to his various medical conditions.  The issue of 
entitlement to nonservice-connected pension has not been 
adjudicated by the RO, and it is not inextricably intertwined 
with the other issues before the Board.  See Parker v. Brown, 
7 Vet. App. 116 (1994) (a claim is intertwined only if the RO 
would have to reexamine the merits of any denied claim which 
is pending on appeal before the Board under the pertinent law 
and regulations specifically applicable thereto).  Therefore, 
this issue is referred to the RO for appropriate action. 

The veteran's claims for service connection for residuals of 
right wrist injury and bilateral knee disability are the 
subjects of the REMAND herein.


FINDINGS OF FACT

1.  The veteran's left eye disorder existed prior to entry 
into service and is not the result of disease or injury in 
service.  

2.  The veteran's left eye disorder increased in severity 
during his period of military service.  

3.  There is clear and unmistakable medical evidence that the 
increase in disability of the veteran's left eye disorder was 
due to the natural progress of the diseases.

4.  The veteran currently has arthritis of the cervical and 
thoracic spines.

5.  There is no evidence of arthritis of the cervical and 
thoracic spines during service or within the year after the 
veteran's separation from active service.

6.  There is no medical evidence of a nexus, or link, between 
the veteran's current arthritis of the cervical and thoracic 
spines and any disease or injury during service, and these 
claims for service connection are not plausible.

7.  The medical evidence shows current diagnoses of residuals 
of right wrist and bilateral knee trauma, and the veteran has 
submitted competent lay evidence of incurring such injuries 
during service.

8.  The veteran's claims for service connection for residuals 
of right wrist injury and bilateral knee disability are 
plausible, but the RO has not obtained sufficient evidence 
for correct disposition of these claims.

CONCLUSIONS OF LAW

1.  The presumption of entitlement to service connection for 
a left eye disorder based on aggravation during service has 
been rebutted by clear and unmistakable evidence showing that 
the increase in disability was due to the natural progress of 
this disease.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, and 
5107 (West 1991); 38 C.F.R. §§ 3.304 and 3.306 (1999).

2.  The claims for service connection for residuals of 
injuries to the cervical and thoracic spines are not well 
grounded, and there is no statutory duty to assist the 
veteran in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107 (West 1991).

3.  The claims for service connection for residuals of right 
wrist injury and bilateral knee disability are well grounded, 
but VA has not satisfied its statutory duty to assist him in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether a claim is well grounded.  See Arms 
v. West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.

The Board has reviewed all the evidence of record, which 
consists of:  (1) the veteran's contentions; (2) his service 
medical records; (3) outpatient VA treatment records dated 
from 1994 to 1996; (4) the report of a VA examination 
conducted in 1993; and (5) a VHA opinion.  The evidence 
pertinent to each issue on appeal is discussed below.

1.  Left eye

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. §§ 1111 and 1132 (West 1991); 38 C.F.R. 
§ 3.304(b) (1999).  In this case, the veteran's entrance 
examination in 1956 showed that he had a traumatic cataract 
in the left eye, with corrected vision of 20/40.  Diagnoses 
were traumatic cataract and myopic astigmatism, but neither 
condition was considered disabling.  In October 1963, he 
underwent a routine eye examination.  He reported a history 
of injuring the left eye as a child.

Therefore, regardless of the fact that the veteran now argues 
that he had no problems with his vision upon his entry into 
service, the contemporaneous medical evidence clearly and 
unmistakably shows that he had a chronic left eye disorder, 
including loss of visual acuity and cataract, prior to his 
entry into service, and he is not entitled to the presumption 
of soundness.  The issue, then, is whether the veteran's 
preexisting left eye disorder was aggravated by his period of 
active military service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (1999). 

During the veteran's period of military service, he was 
treated on numerous occasions for his left eye condition.  In 
October 1963, he had no complaints, and visual acuity in the 
left eye was correctable to 20/200.  There remained a 
traumatic cataract.  In July 1965, examination showed vision 
in the left eye was correctable to 20/100.  In May 1970, 
examination showed vision in the left eye was correctable to 
20/70, which was not considered disabling.  In May 1973, 
examination showed vision in the left eye was correctable to 
20/60.  In March 1974, examination showed vision in the left 
eye was correctable to 20/100, which was not considered 
disabling.  It was noted that distant vision in the left eye 
was not correctable by the current prescription, and there 
was a post-traumatic floriform cataract in the left eye.  
Although the veteran was referred for consultation concerning 
extraction of the left cataract, that report is not of 
record.  In April 1975, examination showed vision in the left 
eye was correctable to 20/100, and it was noted that he had 
amblyopia and a cataract.

The evidence is at least in equipoise as to whether the 
veteran's preexisting left eye disorder increased in severity 
during service.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises, 
such doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  The 
veteran's visual acuity upon entry into service was 
correctable to 20/40 in the left eye, but it was correctable 
only to 20/100 upon his separation from service.  There is 
sufficient objective evidence of an increase in the veteran's 
disability due to his left eye disorder during his military 
service to raise the presumption of aggravation.  In order to 
rebut the presumption of aggravation, there must be clear and 
unmistakable evidence (obvious or manifest) that the increase 
in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (1999).

In this case, the medical evidence clearly and unmistakably 
shows that the increase in severity during and since the 
veteran's military service was due to the natural progress of 
his left eye disorder.  Upon entry into service, he had a 
post-traumatic cataract in the left eye.  According to the 
VHA opinion, the natural course of a cataract is to worsen 
over time, with consequent loss of visual acuity.  As the 
cataract develops and matures, protein complexes within the 
lens are broken down, which then leak out of the cataract 
capsule and produce inflammation and/or glaucoma.  Id.  Also, 
as the cataract matures, the zonules holding the lens into 
position within the eye may weaken, which can lead to 
dislocation of the lens.  Id.

This is clearly what has happened in the veteran's situation, 
as established by the VHA opinion and the medical evidence.  
His service medical records show a gradual worsening of 
visual acuity in the left eye over a period of many years.  
Now, many years after his service, he has a history of 
glaucoma, cataract, and retinal detachment in the left eye.  
Diagnoses include dislocated lens, left eye; total retinal 
detachment, left eye; and glaucoma, left eye.  

The VHA opinion concluded that the veteran's left eye 
disorder has "progressed through a well recognized chain of 
occurrences" (i.e., natural progress) and was not "hastened 
or harmed" by his military service.  The opinion also stated 
that the veteran's "progression of the [left eye] cataract 
throughout the years to eventuate in a disaster that 
presented in 1993 with the veteran going through a period of 
cataract maturation, glaucoma and finally, retinal detachment 
most likely from inflammatory response could be anticipated.  
There do not have to be any intervening problems on the part 
of the Military to have gone through this scenario."  This 
medical opinion was based on medical principles as to the 
course of the veteran's left eye diseases, as well as the 
medical evidence of record, including his service medical 
records.  

The VHA opinion, when considered with all evidence of record, 
is persuasive.  The veteran's left eye disorder apparently 
resulted in only slight visual deficit prior to service, as 
evidenced by his entrance examination.  His vision 
deteriorated during his military service as shown by his 
visual acuity upon entry and separation from service.  His 
vision has continued to worsen gradually since his separation 
from service.  This deterioration progressed to the point 
that the veteran is now totally blind in the left eye 25 ears 
after his separation from service.  Since the glaucoma, 
retinal detachment, etc., are shown by the medical evidence 
to be the natural result of the traumatic cataract, they are 
part and parcel of the preexisting left eye condition, even 
though not actually diagnosed until after service.

Based upon the evidence of record, the Board finds that the 
presumption that the veteran's left eye disorder was 
aggravated by his military service has been rebutted 
effectively by medical evidence that clearly and unmistakably 
shows that the increase in disability during service was due 
to the natural progress of this disorder.  There is no 
contrary competent medical evidence, and no reasonable doubt 
on this matter that could be resolved in the veteran's favor.  
For the reasons and bases discussed above, the Board has 
determined that the preponderance of the evidence is against 
this claim for service connection.  Accordingly, the 
veteran's claim is denied.

2.  Cervical and thoracic spines

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 and 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for arthritis 
may be established based on a legal presumption by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307 and 3.309 (1999).

The medical evidence shows current diagnoses of arthritis of 
the cervical and thoracic spine, but the veteran is not 
entitled to presumptive service connection for this.  The 
medical evidence does not show that either of these 
conditions was manifested during service or within the first 
year after his separation from active service.  The veteran's 
service medical records do not show a diagnosis of arthritis 
of the cervical or thoracic spine.  The veteran does not 
contend that a diagnosis of arthritis of the cervical or 
thoracic spine was rendered within the first post-service 
year.  The medical evidence shows that this was first 
diagnosed in 1993, which was 18 years after his separation 
from active service. 

As indicated above, the medical evidence shows current 
diagnoses of arthritis of the cervical and thoracic spines.  
The veteran's service medical records did not show complaints 
of, treatment for, or diagnosis of any cervical or thoracic 
spine disorder.  The veteran maintains that he injured his 
back during service, and his statements are accepted as true 
for the purpose of determining whether his claims are well 
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).

However, there is no medical evidence showing a nexus, or 
link, between the veteran's arthritis of the cervical or 
thoracic spine and an inservice disease or injury.  The 
medical evidence indicates that the veteran was first 
diagnosed with these conditions in 1993, which was 18 years 
after his separation from active service.  The medical 
evidence does not show complaints of back-related 
symptomatology until 1993 when the veteran filed his claims 
for compensation.  No medical professional has rendered an 
opinion that the post-service diagnoses of arthritis of the 
cervical or thoracic spine is related to the veteran's active 
service in any manner or that either condition began during 
service.  

The veteran has made statements suggesting that he has had 
back-related symptomatology since his military service.  He 
is certainly competent to report experiencing such symptoms.  
Even accepting his statements as representative of continuity 
of symptomatology, there is no competent medical opinion of 
record showing that the current arthritis of the cervical or 
thoracic spine is related to any prior symptoms he may have 
experienced.  Cf. Savage, 10 Vet. App. at 497.  Although the 
veteran is competent to report experiencing pain since 
service, the mere existence of pain does not necessarily mean 
that there is a relationship between the current condition 
and any pain asserted as post-accident symptomatology.  See 
Jones v. West, 12 Vet. App. 460, 465 (1999) (discussing 
continuity of symptomatology in the context of claims for 
benefits under 38 U.S.C.A. § 1151).

The only evidence linking the veteran's current arthritis of 
the cervical and thoracic spines to his military service 
consists of his current statements.  However, he cannot meet 
his initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion.  He does not have the medical 
expertise to render a probative opinion as to medical 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board concludes that these claims are not well 
grounded.

Until the veteran establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him additional medical 
examinations at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground either of these 
claims.  The veteran has not alleged that any medical records 
exist that would contain medical opinions associating the 
current arthritis of the cervical or thoracic spine with his 
period of service.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that his claims for service 
connection for residuals of injuries to the cervical and 
thoracic spines are plausible, the claims must be denied as 
not well grounded.  Dean v. Brown, 8 Vet. App. 449 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  There is no duty 
to assist further in the development of these claims, because 
such additional development would be futile.  See Murphy, 1 
Vet. App. 78.

4.  Right wrist and bilateral knee disabilities

The medical evidence shows a current diagnosis of residuals 
of trauma to the right wrist, questionable old fracture.  The 
veteran's service medical records showed treatment for 
complaints of right wrist pain in 1973, although he denied 
incurring any trauma at that time.  No definitive diagnosis 
of a right wrist disorder was rendered during service; the 
examiner's impression was questionable chronic wrist strain.  
The veteran maintains that he injured his right wrist during 
service, and his assertions as to an inservice injury are 
accepted as true for the purpose of determining whether a 
well-grounded claim has been submitted.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  As indicated above, a diagnosis of 
residuals of right wrist trauma was rendered based on the 
veteran's reported history.  

The medical evidence also shows current diagnoses of 
residuals of trauma to both knees and bilateral 
chondromalacia.  The veteran's service medical records showed 
treatment for complaints of chronic swelling of the knees in 
1971, although he denied incurring any trauma at that time.  
Inservice diagnoses were questionable recurrent effusion, 
transient arthritis of unknown etiology, and traumatic 
effusion.  Upon separation from service, the veteran 
continued to complain of swelling and pain in the knees.  The 
veteran maintains that he injured his knees during service, 
and his assertions as to an inservice injury are accepted as 
true for the purpose of determining whether a well-grounded 
claim has been submitted.  As indicated above, a diagnosis of 
residuals of trauma to both knees was rendered based on the 
veteran's reported history.  

Assuming the credibility of the evidence, these claims must 
be said to be plausible, and therefore well grounded.  See, 
e.g., Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
("possible" link enough to well grounded claim); see also 
Hodges v. West, 13 Vet. App. 287, 291 (2000) (because the 
only trauma shown in the record was the trauma the veteran 
received during service, then the physician's diagnosis of a 
post-traumatic condition is sufficient evidence of nexus).  
However, the Board concludes that these are not the type of 
well-grounded claim that is meritorious on its own, but 
rather one that may be capable of substantiation with further 
development of the medical evidence on remand.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990) (a well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation).

The veteran having presented well-grounded claims, the 
Department has a duty to assist in the development of facts 
relating to the claims.  38 U.S.C.A. §§ 5103 and 5107(a) 
(West 1991); 38 C.F.R. § 3.103 (1999).  The Board concludes 
that VA has not satisfied its duty to assist the veteran in 
the development of his right wrist and bilateral knee claims.  
The record does not contain sufficient evidence to decide his 
claims fairly.  Accordingly, further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. §§ 5103 and 5107(a), and these claims 
are REMANDED for the development discussed below. 


ORDER

Entitlement to service connection for a left eye condition, 
to include total blindness and residuals of cataract, and 
residuals of injuries to the cervical and thoracic spines is 
denied.

The claims for service connection for residuals of right 
wrist injury and a bilateral knee disability are well 
grounded, and, to that extent only, the appeals are granted.


REMAND

Additional evidentiary development is needed prior to further 
disposition of the veteran's claims for service connection 
for residuals of trauma to the right wrist and a bilateral 
knee disability.  

It is necessary to provide the veteran an additional VA 
examination.  First, it is unclear whether the veteran 
currently has ascertainable chronic right wrist and/or knee 
conditions.  Although the VA examiner diagnosed residuals of 
the reported trauma, the examination report did not indicate 
any significant abnormalities or pathology concerning either 
the right wrist or the knees, and x-rays were unremarkable.  
Second, it is necessary to obtain medical opinions as to the 
etiology of any current right wrist and knee conditions.  
Although such opinions have been rendered, as discussed 
above, there was no indication that either opinion was based 
upon review of pertinent medical evidence.  It is necessary 
that a medical professional review the veteran's claims file, 
including the service medical records, and provide an opinion 
as to the likelihood that any current right wrist and/or knee 
disorder is related to the veteran's military service.  A 
medical opinion is needed, since there is not sufficient 
evidence upon which the Board can decide these claims.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Santiago v. 
Brown, 5 Vet. App. 288, 292 (1993).  Therefore, in order to 
assure that VA's statutory obligation to assist the veteran 
is fulfilled, another examination is required.

The Board notes that the veteran has previously failed to 
report for scheduled VA examinations.  It is incumbent upon 
the veteran to submit to a VA examination if he is applying 
for VA compensation or pension benefits.  See Dusek v. 
Derwinski, 2 Vet. App. 519 (1992).  He is hereby advised that 
if he again fails to report for a scheduled examination, 
without good cause, his claims will be decided based on the 
evidence of record, which may be insufficient to render a 
favorable decision.  38 C.F.R. § 3.655(a) and (b) (1999).  
Examples of "good cause" include, but are not limited to, 
the illness or hospitalization of the claimant or death of an 
immediate family member.  38 C.F.R. § 3.655(a) (1999).

Accordingly, while the Board regrets the delay, these claims 
are REMANDED for the following:

1.  Schedule the veteran for a VA 
examination to evaluate his right wrist 
and knee disorders.  He should be advised 
of his responsibility to report for a VA 
examination.  It is very important that 
the examiner be provided an opportunity 
to review the claims folder and a copy of 
this remand prior to the examination.  
The examiner should indicate in the 
report that the claims file was reviewed.  
The examiner must provide a complete 
rationale for all conclusions and 
opinions.

All necessary tests and studies should be 
conducted in order to ascertain the 
nature, etiology, and severity of any 
current right wrist and/or knee 
disorders.  Prior to rendering the 
following opinions, the examiner should 
review all the evidence of record, 
including, but not limited to, the 
service medical records, the veteran's 
statements concerning the circumstances 
surrounding the inservice right wrist and 
knee injuries, the 1993 VA examination 
report, and the VA outpatient treatment 
records.  The examiner should render 
opinions as to whether the veteran 
currently has ascertainable chronic right 
wrist and/or bilateral knee disorders, 
and, if so, is it at least as likely as 
not that any current disorder is related 
to any disease or injury incurred during 
service. 

2.  Ensure that the examination report 
includes fully detailed descriptions of 
all opinions requested.  If it does not, 
it must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999).

3.  Thereafter, readjudicate the 
veteran's claims for service connection 
for residuals of right wrist injury and 
bilateral knee disability, with 
application of all appropriate laws and 
regulations and consideration of the 
additional evidence developed upon 
remand.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case, and allow an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



